I think that this Court, in exercising its constitutional prerogative of reviewing upon appeal a decree in equity of a chancellor, both upon the law and the facts, should not be influenced by the concurrent findings of a master and Circuit Judge to any greater extent than the burden which every appellant assumes of showing error in the judgment appealed from. In determining this issue the appellant is entitled to the independent judgment of this Court upon the facts as well as the law, and in my opinion the Constitution is mandatory in this respect.
I think that the evidence, as both the master and the Circuit Judge find, shows the extreme mental weakness of Miss Troy; that the defendants took advantage of this weakness in every transaction between them; that the prices paid for the lots were grossly inadequate; that the evidence of payments is utterly insufficient, as the Circuit Judge holds "suspicious"; and the transactions complained of should be annulled as prayed for.